DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 04 June 2020.
Claims 1-20 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 September 2020 and 08 December 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an electronic control unit” in claim 1. The specification discloses electronic controllers for restraint systems commonly include an electronic control unit, such as a microprocessor or a microcontroller, and one or more communications controllers configured to communicate with one or more remote sensors via PSI5 communications interfaces. Electronic control units in such electronic controllers are commonly connected to the communications controllers with both a serial data interconnection and with a digital input/output (I/O) connection that is used by the communications controllers for synchronizing communications on the PSI5 communications interface, Paragraph 03.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eggermont et al. (US Publication 2019/0334511).
With respect to claim 12, Eggermont teaches A communications controller comprising a serial interface and a digital communications interface configured to communicate with a remote sensor; (microcontroller SPI interface and transceiver device PSI5 interface, figure 2) and 
wherein the communications controller is configured to transmit a voltage sync pulse via the digital communications interface (sync pules are transmitted via transceiver device PSI5 interface, Paragraph 28) to the remote sensor in response to a synchronization command received via the serial interface. (the pulse operation for the pulse generator can be triggered by the TRIG signal, UART/SPI command, or other signaling options, Paragraph 41)
With respect to claims 13, Eggermont teaches wherein the digital communications interface has PSI5 timing compliance. (the pulse scheme provides sync or data pulses in compliance with peripheral sensor interface 5 (PSI5), Paragraph 45)
With respect to claims 14, Eggermont teaches the serial interface is a Serial Peripheral Interface (SPI) interface. (serial interface is SPI interface, Figure 5)
With respect to claims 15, Eggermont teaches wherein the serial interface is the only interface configured to cause the communications controller to transmit the sync pulse. (SPI causes to transmit the sync pulse), Paragraph 41)
With respect to claims 16, Eggermont teaches wherein the voltage sync pulse is one of a plurality of voltage sync pulses transmitted by the communications controller at a regular interval in response to a command received via the serial interface. (sync pulse is transmitted at pulse time, Paragraph 37)
With respect to claims 17, Eggermont teaches wherein the communications controller is configured to change the regular interval in response to a data rate command received via the serial interface. (sync pulse is determined based on SPI command, Paragraph 37)
With respect to claims 18, Eggermont teaches wherein the digital communications interface is one of a plurality of digital communications interfaces of the communications controller; a(microcontroller SPI interface and transceiver device PSI5 interface, figure 2) and wherein the communications controller is configured to transmit the voltage sync pulse by each of the plurality of digital communications interfaces (sync pules are transmitted via transceiver device PSI5 interface, Paragraph 28) in response to the synchronization command received via the serial interface. (the pulse operation for the pulse generator can be triggered by the TRIG signal, UART/SPI command, or other signaling options, Paragraph 41)
With respect to claims 19, Eggermont teaches wherein the voltage sync pulse is one of a plurality of voltage sync pulses transmitted at a regular interval; (sync pulse is transmitted at pulse time, Paragraph 37) and wherein the communications controller is configured to transmit the plurality of voltage sync pulses by two or more of the plurality of digital communications interfaces at different timing intervals. (sync pulses are transmitted at different times, Paragraph 37)
With respect to claims 20, Eggermont teaches wherein the voltage sync pulse is one of a plurality of voltage sync pulses transmitted at a regular interval; (sync pulse is transmitted at pulse time, Paragraph 37) and wherein the communications controller is configured to transmit the plurality of voltage sync pulses by each of the plurality of digital communications interfaces at non-overlapping times. (sync pulses are non-overlapping, Paragraph 37)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eggermont et al. (US Publication 2019/0334511) in view of Abaza et al. (US Publication 2022/0080913).
With respect to claims 1 and 11, Eggermont teaches An electronic controller (electronic controller, figure 2) comprising: 
an electronic control unit including a first serial interface; (microcontroller SPI interface, figure 2)
a communications controller including a digital communications interface, the digital communications interface configured to communicate with a remote sensor; (transceiver device PSI5 interface communicate with external sensors, figure 2)
wherein the communications controller is configured to transmit a voltage sync pulse via the digital communications interface (sync pules are transmitted via transceiver device PSI5 interface, Paragraph 28) to a sensor in response to a synchronization command received from the electronic control unit via the serial interconnection. (the pulse operation for the pulse generator can be triggered by the TRIG signal, UART/SPI command, or other signaling options, Paragraph 41) 
Eggermont doesn’t teach a communications controller including a second serial interface, the second serial interface in direct communication with the first serial interface via a serial interconnection.
Abaza teaches a communications controller including a second serial interface, the second serial interface in direct communication with the first serial interface via a serial interconnection, (the microelectronic circuit IC comprises two data bus interfaces, which in this example are exemplarily implemented as SPI interfaces: a first SPI interface MSPI for connection to an external first SPI bus SPI for controlling and/or configuring components within the microelectronic circuit IC, and a second SPI interface (SSPI) for connection to an external second SPI bus SPI2 for controlling sensor interfaces within the microelectronic circuit IC and for retrieving sensor data present at this second interfac, Paragraph 62)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement system of Eggermont by interconnecting two SPI interface as taught by Abaza. The motivation for combining Eggermont and Abaza is to be able to interconnect componets and reduce number of errors.
With respect to claim 2, Eggermont teaches wherein the digital communications interface has PSI5 timing compliance. (the pulse scheme provides sync or data pulses in compliance with peripheral sensor interface 5 (PSI5), Paragraph 45)
With respect to claim 3, Eggermont teaches he first serial interface and the second serial interface are each Serial Peripheral Interface (SPI) interfaces. (serial interface is SPI interface, Figure 5)
With respect to claim 4, Eggermont teaches the serial interconnection is the only interface between the electronic control unit and the communications controller. (SPI causes to transmit the sync pulse), Paragraph 41)
With respect to claim 5, Eggermont teaches wherein the voltage sync pulse is one of a plurality of voltage sync pulses transmitted by the communications controller at a regular interval in response to a command received from the electronic control unit via the serial interface. (sync pulse is transmitted at pulse time, Paragraph 37)
With respect to claim 6, Eggermont teaches wherein the communications controller is configured to change the regular interval in response to a data rate command received from the electronic control unit. (sync pulse is determined based on SPI command, Paragraph 37)
With respect to claim 7, Eggermont teaches wherein the digital communications interface is one of a plurality of digital communications interfaces of the communications controller; a(microcontroller SPI interface and transceiver device PSI5 interface, figure 2) and wherein the communications controller is configured to transmit the voltage sync pulse by each of the plurality of digital communications interfaces (sync pules are transmitted via transceiver device PSI5 interface, Paragraph 28) in response to the synchronization command received from the electronic control unit via the serial interconnection. (the pulse operation for the pulse generator can be triggered by the TRIG signal, UART/SPI command, or other signaling options, Paragraph 41)
With respect to claim 8, Eggermont teaches wherein the voltage sync pulse is one of a plurality of voltage sync pulses transmitted at a regular interval; ; (sync pulse is transmitted at pulse time, Paragraph 37) and wherein the communications controller is configured to transmit the plurality of voltage sync pulses by each of the plurality of digital communications interfaces at non-overlapping times. (sync pulses are non-overlapping, Paragraph 37)
With respect to claim 9, Eggermont teaches wherein the voltage sync pulse is one of a plurality of voltage sync pulses transmitted at a regular interval; (sync pulse is transmitted at pulse time, Paragraph 37) and wherein the communications controller is configured to transmit the plurality of voltage sync pulses by two or more of the plurality of digital communications interfaces at different timing intervals. (sync pulses is transmitted at different times, Paragraph 37)
With respect to claim 10, Eggermont teaches the communications controller is configured to transmit the plurality of voltage sync pulses (sync pulse is transmitted at pulse time, Paragraph 37) by two or more of the plurality of digital communications interfaces at different timing intervals in response to the synchronization command received from the electronic control unit. (sync pulses is transmitted at different times, Paragraph 37)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Ito et al. (US Publication 2020/0235763) discloses a communication apparatus operates with a supply voltage of a power and transmits a sensor value with a digital communication method using consecutive frames. In the communication apparatus, a data source unit is configured to generate a frame using a data of a sensor value processed by a signal processing unit. A switching unit is configured to perform a signal switching to permit a transmission circuit to perform a re-transmission of re-transmitting a signal including the sensor value stored in a memory in response to a restoration of the power after an occurrence of an instantaneous power interruption. A frame monitoring unit is configured to monitor a status of a frame transmission and determine a frame at the occurrence of the instantaneous power interruption. The sensor value to be re-transmitted is determined based on information of the frame determined by the frame monitoring unit at the occurrence of the instantaneous power interruption.
Motz et al. (US Publication 2018/0087930) discloses the angular sensor includes a sensing module, a digital processor and an incremental interface. The sensing module is configured to generate a sensing signal containing measurements of rotation activities of a rotating physical entity. The digital processor is configured to process and store the sensing signal. The incremental interface is coupled to the digital processor and includes an incremental pulse generator and a status data encoder. The incremental pulse generator is configured to convert and transmit the sensing signal as incremental square pulses through a unidirectional signal line, which are processed to generate rotary angle and direction of the physical entity.

Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472